Citation Nr: 1602462	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-26 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include attention deficit disorder.


REPRESENTATION

Appellant (the Veteran) is represented by: Scott A. Buchanan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from May 1966 to April 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the RO in St. Paul, Minnesota.

In October 2015, the Veteran testified at a Board hearing chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional evidence, consisting of a letter from his sister, after the Statement of the Case.  A recent amendment to VA law provides that, if, either at the time, or after, the agency of original jurisdiction receives a substantive appeal, the claimant or the claimant's representative, if any, submits evidence to either the agency of original jurisdiction or the Board of Veterans' Appeals for consideration in connection with the issue or issues with which disagreement has been expressed, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence.  38 U.S.C.A. § 7105.  This provision is effective for substantive appeals received on or after February 2, 2013.  Accordingly, a waiver is not required for the Board to consider this additional evidence in the first instance.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a psychosis; no current acquired psychiatric disorder is related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.384, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an acquired psychiatric disorder, to include attention deficit disorder. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  While psychoses are included among the enumerated chronic diseases, the Veteran has not been diagnosed with a psychosis as that term is defined under 38 C.F.R. § 3.384.  No other psychiatric disorders are included under the presumption.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Accordingly, the presumption and the theory of continuity of symptomatology are not applicable in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records reveal treatment on several occasions in December 1966 for complaints of "depressions" described as trouble adjusting to surroundings away from home.  The Veteran was referred for group therapy and prescribed medication.  

The Veteran testified that he was allowed to go home for a visit after only six months in the service, but that this did not resolve his symptoms.  He also testified that his mother sent a letter to his U.S. Senator regarding his problems.  

The Veteran was seen again on May 11, 1967, for complaint of situational and environmental difficulty in adjustment.  However, when the Veteran was examined for service separation in April 1968, he was provided a psychiatric assessment which was clinically normal.  

Moreover, he was assigned a physical profile (PULHES) rating of S-1.  The S stands for psychiatric.  The number 1 indicates that he possessed a high level of psychiatric fitness and was considered fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

The Veteran completed a report of medical history in conjunction with the service separation examination and reported that he had no current depression, excessive worry, or nervous trouble of any sort, that he had no history of depression, excessive worry, or nervous trouble of any sort, and that he had never been a patient in a mental hospital or sanatorium.  The service treatment records, the examination at service separation, and the report of medical history at service separation, are probative evidence that, to the extent of any symptoms experienced in service, there was no psychiatric disorder diagnosed in service, and that symptoms had resolved at the time of the examination and report of medical history.  

After service, the first records of treatment come from Allina Medical Clinic in 2002.  A treatment record dated February 18, 2002, reveals the Veteran's concern about how he withdraws from friends, family, and activities, but most specifically from the person he was in a relationship with.  He requested counseling.  They discussed other mood disorder issues.  He reported that he had been an anxious person for years, occasionally requiring Lorazepam, but that he had not be treated for depression.  The diagnosis was situational reaction with anxiety-depression.  A February 12, 2003, treatment report notes that the Veteran had lifelong dysthymia, according to him, and was originally seen approximately three weeks prior when he was notably concerned about his mood swings and depression.  A November 4, 2003, treatment report also notes questionable attention deficit (VBMS record 10/17/2013).

Records from Allina Hospitals & Clinics from January 2008 to July 2009 show a running diagnosis of dysthymic disorder during that period (VBMS record 03/20/2013).  

A treatment record from North Point Health & Wellness dated April 7, 2010, reveals a diagnosis of attention deficit/hyperactivity disorder (ADHD) and depressive disorder in remission.  The Veteran reported long-term treatment for depressive symptoms, first with Prozac, and then with Zoloft.  He was there to address concerns of ADHD, and he expressed concern that his mind was wandering while he read, and he was losing interest during conversations with his wife (VBMS record 01/28/2013).

Records from K. O'Connor, MD, from June 2011 to August 2012 reveal treatment for diagnoses of major depression superimposed on dysthymia, and ADHD.  A June 28, 2011, report reveals the Veteran's account of having trouble with a depressed mood beginning in his teens or early adulthood, and that he had been treated for depression since the 1980's (VBMS record 10/25/2013).  

In conflict with the Veteran's account at service separation that he had no psychiatric symptoms, the Veteran has testified in the course of the current claim that he continued to experience symptoms throughout service.  

As fact finder, the Board is obligated to determine whether lay evidence is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Board determinations with respect to the weight and credibility of evidence are "factual determination[s] going to the probative value of the evidence."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Factual determinations by the Board will not be overturned unless found to be clearly erroneous.  Butts v. Brown, 5 Vet. App. 532, 534 (1993) (en banc) (holding that the Veterans Court reviews findings of fact under the "clearly erroneous" standard of review).  Credibility determinations will not be considered clearly erroneous unless, in light of a review of the entire evidence, the Court is left " 'with the definite and firm conviction that a mistake has been made.'  " Hersey v. Derwinski, 2 Vet.App. 91, 94 (1992) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the statement of medical history at discharge is significant.  

Furthermore, because the Veteran was then seeking only routine medical evaluation, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account at service separation, when the Veteran thereafter presented his account, he was seeking VA benefits rather than, or in addition to, medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the credibility and accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  In so finding, the Board also notes that the report of medical history at service separation is consistent with the contemporaneous examination results, whereas his recent account conflicts with that report.  

The Veteran testified that he did not report his claimed ongoing symptoms at the time of the service separation examination because he was concerned about the "embarrassment or stigma associated with discussing any mental health issue."  However, this assertion conflicts with his actions in service.  As noted above, he sought treatment on several occasions for exactly the symptoms he now contends he was embarrassed to report at service separation.  

The Board acknowledges a letter dated May 10, 2014, from the Veteran's sister attesting to her memory of the Veteran's visit home during his tour of duty in Germany, and that the Veteran "was not himself" and that there was a "definite change in his personality and demeanor."  She recounted that it was she that wrote the letter to the U.S. Senator, and that he wrote back.  

The fact that the Veteran experienced depressive symptoms in service is not in dispute.  This is clearly documented in the service treatment records.  The letter from the Veteran's sister does not endorse his claims of ongoing symptoms at service separation and after service, or provide competent evidence relating a current acquired psychiatric disorder to service.  

Regarding nexus, the Veteran was provided a VA examination in March 2013 and a medical nexus opinion was obtained.  The examiner found that the Veteran's history of depressive disorder, NOS, was then in remission.  The examiner also diagnosed a history of polysubstance dependence in sustained full remission.  The examiner opined that the post-service depression was unrelated to the depressive symptoms the Veteran experienced during his military service.  The rationale was that the service treatment records describe what appears to have been an adjustment disorder, which is an acute mental disorder that typically resolves within several months.  Subsequently, the Veteran did not receive any mental health treatment until 1988, 20 years after his discharge, at which time he started on antidepressant medication prescribed by his family physician.  

There is no medical opinion that purports to relate a current acquired psychiatric disorder to service.  The Veteran's lay assertions are the only evidence in favor of such a relationship.  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating an acquired psychiatric disorder to remote symptoms in service is not the equivalent of relating a broken bone to an injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of psychiatric disorders, and the inherently medical question of how temporally remote symptoms may be related one to another.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed psychiatric disorder and service.  

As the only competent evidence regarding the essential element of a nexus between the post-service disorder and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element, and therefore concludes that service connection for an acquired psychiatric disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in January 2013, March 2013, and April 2013, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and private treatment reports identified by the Veteran.  The Veteran testified that VA should have provided assistance to him in obtaining a copy of the letter written to U.S. Senator Birch Bayh of Indiana by the Veteran's mother or sister during his service.  The Board simply notes that there is no dispute regarding the Veteran's experience of depressive symptoms during service.  This is documented in the service treatment records.  Obtaining the letter would not reasonably be expected to aid in substantiating the claim as the questions remaining to be resolved in this case center on a nexus between a current psychiatric disorder and service.  

The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion.  The Veteran has argued that the examination and opinion are inadequate.  The Veteran's attorney testified as to the basis for this belief, arguing that:

[...]the examiner stated that the Veteran was diagnosed as being homesick in his service treatment records and that it usually resolves itself within several months; yet he failed to ask the Veteran if his symptoms had resolved while in service.  The examiner did not adequately address the prescription of an antidepressant to the Veteran.  He did not address whether the use of an antidepressant was consistent with the treatment that you would see for homesickness or for depression or dysthymic disorder.  [T]he examiner did not adequately address the Veteran having attended group therapy and whether that was appropriate for a veteran that was merely homesick or whether it was for a veteran that was, in fact, depressed.  The examiner did not adequately address why the Veteran did not claim or cite continuing depression while he went into service.  Instead he said that the Veteran did not claim it [...]when he left.  He did not address that question with the Veteran, nor did he ask the Veteran if those depressive feelings had continued after he left the service.  The examiner did not adequately discuss the symptomology with the Veteran that continued with the Veteran after he left the Army.  The veteran complained while in the service of being down, of being blue, having depressive feelings and those feelings continued.  The examiner failed to address that in his questioning of the Veteran.  And had the VA examiner given the Veteran an adequate examination he would have discovered that the Veteran had exhibited symptomology consistent with dysthymic disorder while in the service, specifically that he felt blue and down and despite not mentioning his depression on discharge, that his depression had continued and the symptomology continued and had worsened after he left service, and that, though currently being treated, continues to this day.   This excerpt has been edited to correct inconsistent capitalization of "Veteran," which was an artifact of the transcript.

Regarding the assertions that the examiner did not ask the Veteran whether his symptoms resolved in service, or continued after service, and the assertion that his symptoms did continue in service and after service, the Board has made a finding of fact that the Veteran's assertions on this point are not credible as they are contradicted by conflicting contemporaneous statements and clinical findings.  Accordingly, the examiner's asserted failure to consider and discuss non-credible assertions does not impact the adequacy of the examination.  

Regarding the assertions that the examiner did not adequately consider the Veteran's treatment in service, his attending therapy in service, or his taking prescription medications in service, the examiner specifically mentioned these things in the report.  The fact that the Veteran disagrees with the conclusion of the examiner does not suggest any inadequacy in the examination or the opinion.  

The Board finds that the VA examiner's opinion is based on an accurate factual understanding of that examiner and is accompanied by a rationale that is also consistent with the facts deemed to be credible in this case.  The examination and opinion are adequate.  Moreover, the Veteran was afforded 60 days after the hearing to provide a private opinion; however, to date, he has not done so.  

The Board acknowledges that an opinion was not obtained regarding the specific claim of attention deficit disorder.  However, the Board finds that such an opinion is not necessary to decide the claim.  

VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, while there was treatment for the symptom of depression during service, there was no treatment for, complaint of, or notation of, symptoms reasonably attributable to attention deficit disorder during service.  The first treatment for this problem was in 2003.  Moreover, in this case, the only evidence relating attention deficit disorder to service is the Veteran's lay assertion.  While element (3) of McClendon establishes a low threshold, in this case, that threshold has not been surmounted.  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the only evidence that the Veteran's attention deficit disorder is related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed of the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate the claims.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for an acquired psychiatric disorder, to include attention deficit disorder, is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


